The administrator in this case was in law the owner of the persons emancipated by the General Assembly. The act of emancipation passed not only without his consent, but against it. However laudable the motives which led to the act of emancipation, it is too plainly in violation of the fundamental law of the land to be sanctioned by judicial authority.
We are compelled to announce it a nullity, and to give judgment for the plaintiff.
Cited: Robinson v. Barfield, 6 N.C. 423; Allen v. Allen, 44 N.C. 62;Bryan v. Wadsworth, 18 N.C. 389; Hoke v. Henderson, 15 N.C. 16, 17;Wilson v. Jordan, 124 N.C. 715; R. R. v. Cherokee, 177 N.C. 97. *Page 334